871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry HAWKINS, Plaintiff-Appellant,v.John GLUCH;  U.S. Parole Commission, Defendants-Appellees.
No. 88-1710.
United States Court of Appeals, Sixth Circuit.
March 24, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Harry Hawkins appeals pro se the district court's judgment dismissing his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hawkins challenged the validity of his presumptive parole date claiming that his severity offense rating was based on insufficient evidence and determined in violation of the Commission's regulations.  The district court dismissed the action concluding that the Commission acted within its regulations and that its decision is supported by the required rational basis.


3
Upon consideration, we conclude that the district court's judgment should be affirmed.  The Commission properly considered drug activity for which Hawkins was not charged in determining his severity offense rating, and the Commission's decision is supported by sufficient evidence as a rational basis exists in the record to support the decision.   See Hackett v. United States Parole Comm'n, 851 F.2d 127, 130 (6th Cir.1987) (per curiam) (citing Solomon v. Elsea, 676 F.2d 282, 290 (7th Cir.1982)).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.